EXHIBIT 10.5

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

LEASE AGREEMENT
(Alfalfa Facilities Only-Connell, Washington)

This Lease Agreement ("Agreement") dated the 31st day of December, 2014, is made
by and between Pioneer Hi-Bred International, Inc., an Iowa corporation, with
its principal place of business located at 7100 NW 62nd Avenue, Johnston, Polk
County, Iowa 50131 ("Landlord") and S & W Seed Company, a Nevada corporation,
whose address for purposes of this Agreement is 25552 South Butte Avenue, Five
Points, CA 93624 ("Tenant").

WITNESSETH

1. Leased Premises.

Landlord, in consideration of the rents to be paid and covenants to be performed
by Tenant hereunder, hereby leases to Tenant for the term and subject to the
covenants and conditions hereinafter set forth the following described Premises
(herein "the Premises"), which is a portion of the Franklin County, Washington
real property legal described on attached Exhibit "F" (i.e., a portion of
Franklin County Assessor Parcel No. 109-560-152):



A. The greenhouse, warehouse, headhouse, office, lab, part of the machine shed,
outside equipment storage area for alfalfa business (but not corn business), and
approximately twelve (12) motor vehicle parking spaces east of the greenhouse
for Tenant's exclusive use, depicted in the attached photograph identified as
Exhibit "A" and incorporated in this Agreement by reference, the approximately
twenty-eight (28) acres of land to be used strictly for agricultural research
purposes only including plot tours (the "Ag Land") depicted in the attached
photograph identified as Exhibit "B" and incorporated in this Agreement by
reference and use of the Common Areas depicted in the attached photograph
identified as Exhibit "C" and incorporated in this Agreement by reference
(collectively the "Premises").

B. The Premises are delivered to Tenant on an "AS IS, WHERE IS, AND AS SHOWN"
basis with no warranties of condition, including environmental condition, or
suitability of the Premises for Tenant's intended alfalfa business.

2. Term.

A. Commencement. This Agreement shall commence on the 1st day of January 2015,
and continue thereafter until the 31st day of December 2017, and shall not be
subject to renewal.

B. Termination. This Agreement may be terminated in the event of one or more of
the following events:

By mutual agreement evidenced in writing by both parties;

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

Upon 60 days written notice by Tenant without cause;

Upon Default as set forth below in Paragraph 9;

Upon a casualty as set forth below in Paragraph 17(c); or

Upon a substantial violation of Landlord's Rules and Regulations set forth in
the attached Exhibit "D."

3

. Rent. Tenant shall pay Landlord as rent ("Rent") for the Premises during the
term of this Agreement the monthly sum of Nine Thousand Three-Hundred,
Thirty-Three Dollars ($9,333). Rent is payable in advance each month. All Rent
checks shall be made payable to Landlord at the address shown in Section 19 of
this Agreement and to the attention of "Real Estate Manager."

4. Use of Premises.

Tenant shall not commit or suffer any waste in the Premises, use the Premises or
permit them to be used for any unlawful purpose or any dangerous, noxious or
offensive activity or cause or maintain any nuisance in the Premises. At the end
of the term of this Agreement, Tenant shall deliver up and surrender the
Premises in as good an order and condition as they now are, or may be put by
Landlord or Tenant, reasonable use and ordinary wear and tear thereof and damage
by fire or other casualty excepted.



Premises shall be used for the storage of commercial, non-hazardous goods and
agricultural research purposes, including plot tours, only and no other uses.
Tenant agrees to keep the Premises free of all combustibles and hazardous
products and substances, and Tenant shall comply with all municipal, state and
federal environmental laws.

Except as expressly provided otherwise in this Agreement, all costs of occupancy
of the Premises shall be borne solely by Tenant, including but not limited to
utility costs, supplies, window washing, pest services, and replacement of
lights and bulbs including the greenhouse. Landlord shall provide basic
janitorial services to include weekly cleaning of the bathrooms and
vacuuming/mopping of the floors. All other cleaning arrangements and costs shall
be the responsibility of Tenant.

5. Damage or Destruction to Premises.

In the event the Premises (except for the Ag Land) are rendered untenantable by
fire or other casualty, Tenant shall vacate the damaged Premises within ten (10)
days and will pay no further Rent as to the damaged or destroyed portion of the
Premises and Landlord shall refund to Tenant the unearned portion of any Rent
paid in advance prorated to the date of damage or destruction and prorated as to
that building, structure or portion thereof within the Premises so damaged or
destroyed.



6. Maintenance Repairs and Alterations.

Landlord hereby covenants that the Premises shall be in reasonably good and
usable condition as of the effective date of this Agreement. Replacements made
by Landlord, if any, shall belong to it. Landlord shall keep access to the
Premises free and clear of any and all obstructions including snow and ice.



--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

In the event of an emergency, Tenant shall have the right to perform any
obligation of Landlord under this Agreement and recover from Landlord any
reasonable amounts so expended by Tenant within thirty (30) days of the date of
demand or, in the alternative, to offset amounts so expended against Rent.

Landlord shall, at its sole expense, make structural repairs and replacements to
the footings, foundation and structural elements of walls and roofs of the
Premises and also shall be responsible for maintenance, repairs and
replacements, at its sole expense, of heating, ventilating, air conditioning
systems, plumbing systems, and electrical systems, provided, however, that
Tenant, at its sole expense, shall be responsible for maintenance, repairs and
replacements regarding the irrigation system on the Premises as well as
Tenant's occupancy costs as described above in Section 4 of this Agreement and
shall also be responsible for maintenance, repairs or replacements necessitated
by Tenant's actions. Contact information for the Landlord in case of any
maintenance, repair or replacement issues is as follows:

[**]1

Additions, improvements and alterations made by Tenant, whether temporary or
permanent in nature, shall be subject to the prior approval of Landlord and upon
completion shall belong to Tenant, provided that removal may be made without
damage to the Premises at the expiration of the Agreement term. If removal of
the improvements or alterations would cause damage to the Premises, said
improvements and alterations shall automatically become the property of
Landlord. Tenant, at its sole expense, shall be responsible for maintenance,
repairs and replacements of any additions, improvements or alterations made by
Tenant on, in or to the Premises. Tenant shall keep the Premises in good order,
repair and condition at all times during the Agreement term, except for ordinary
wear and tear.

7. Assignment and Sublease.

Tenant shall not assign performance of this Agreement nor sublet the Premises or
any part thereof without the express written consent of Landlord, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, Tenant may
assign or sublet the Premises, or any portion thereof, without Landlord's
consent, to any corporation which controls, is controlled by or is under common
control with Tenant, or to any corporation resulting from the merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant as a going concern of the business that is being conducted on
the Premises, all of which are referred to as "Tenant Affiliate"; provided that
before such assignment shall be effective, said assignee shall in writing
assume, in full, the obligations of Tenant under this Agreement and Tenant shall
provide a copy of the Assignment and Assumption Agreement to Landlord.



_________________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

8. Eminent Domain.

If any part of the Premises shall be taken by any public authority under the
power of eminent domain, such as to render the facility ineffective for Tenant's
uses, then the Term of this Agreement shall cease as of the day possession shall
be taken by such public authority and the Rent shall be paid up to that day with
a proportionate refund by Landlord of any Rent that may have been paid in
advance, but Rent paid by Tenant shall be abated proportionately.
Notwithstanding any award made to Landlord by such public authority in
connection with the taking of all or any portion of the Premises, Tenant may
separately pursue a claim against the public authority for the value of Tenant's
personal property which Tenant is entitled to remove under this Agreement,
relocation and moving costs, loss of business, and other claims Tenant may have,
but only to the extent Landlord's award is not diminished by such Tenant claim.

9. Default.

In the event of any default by either Landlord or Tenant in the performance of
any obligation under the provisions of this Agreement, the party being defaulted
on may, at its option, cancel this Agreement by written notice by certified
mail, return receipt requested, to the defaulting party specifying such default.
Unless the defaulting party eliminates or cures such default within thirty (30)
days following the mailing of such notice, this Agreement shall terminate upon
the expiration of such thirty (30) day period.



10. Quiet Enjoyment.

Landlord agrees that if Tenant pays the Rent as required in this Agreement and
keeps and performs the covenants of this Agreement on the part of Tenant as
described in this Agreement, Tenant will peaceably and quietly occupy the
Premises during the term hereof without any hindrance, ejection or molestation
by Landlord or any person lawfully claiming under Landlord; provided, however,
Tenant acknowledge that Landlord will continue its corn business on the portion
of its adjacent property not identified as the "Premises" and such Landlord's
use, including but not limited to Landlord's use of Common Areas as described
below in Section 14, shall not be considered to be a violation of Landlord's
covenant of Quiet Enjoyment of the Premises.



11. Binding Effect.

This Agreement and the obligations of Landlord and Tenant contained herein shall
be binding upon and inure to the benefit of the heirs, executors,
administrators, successors and assigns of the respective parties.



12.

Indemnification.



A. From Tenant. Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all claims arising from Tenant's use of the Premises and the
Common Areas described below in paragraph 14 or from the conduct of its business
or from any activity, work or thing which may be permitted, or which may occur,
in or about the Premises or Common Areas. Tenant shall further indemnify, defend
and hold Landlord harmless from and against any and all claims arising from any
breach or default in the performance of any obligation on Tenant's part to be
performed under the provisions of this Agreement or arising from any negligent
or intentional acts or omissions of Tenant or any of Tenant's agents,
contractors,

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

employees or invitees and from and against any and all costs, reasonable
attorney's fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon. If, however, Landlord, its
agents, contractors, employees or invitees are found to be negligent in any
manner, Tenant's indemnification will extend only to the degree of negligence of
Tenant and shall not cover any of Landlord's negligence, for which Landlord
shall be responsible and Landlord agrees to so indemnify and hold harmless
Tenant from such liability, all as provided for herein.

B. From Landlord. Landlord shall indemnify, defend and hold Tenant harmless from
and against any and all claims arising from Landlord's ownership of the Premises
or from the conduct of its business or from any activity, work or thing which
may be permitted or which may occur in or about the Premises or the Common Areas
described below in paragraph 14 and Landlord shall further indemnify, defend and
hold Tenant harmless from and against any and all claims arising from any breach
or default in the performance of any obligation on Landlord's part to be
performed under the provisions of this Agreement or arising from any negligent
or intentional acts or omissions of Landlord or any of Landlord's agents,
contractors, employees or invitees and from and against any and all costs,
reasonable attorney's fees, expenses and liabilities incurred in the defense of
any such claim or any action or proceeding brought thereon. If, however, Tenant,
its agents, contractors, employees or invitees are found to be negligent in any
manner, Landlord's indemnification will extend only to the degree of negligence
of Landlord and shall not cover any of Tenant's negligence, for which Tenant
shall be responsible and Tenant agrees to so indemnify and hold harmless
Landlord from such liability, all as provided for herein.

C. Environmental Indemnification. Notwithstanding anything contained herein to
the contrary, Landlord agrees to indemnify, defend and hold harmless Tenant, in
whole or in part, from any environmental liability resulting from contamination
to the Premises, in any manner, including without limitation, air, water, and
soil contamination, and at any time, past, present and future, unless such
contamination is determined to be attributable in whole or in part to
contamination arising out of or resulting from the use of the Premises or Common
Areas by Tenant. Where the liability is determined to be attributable to
multiple parties, including Tenant, Tenant shall not be indemnified or held
harmless by Landlord for the part of the liability determined to be Tenant's
responsibility. The obligations of this paragraph shall survive termination,
cancellation or expiration of this Agreement.

13. Taxes; Tenant Utilities; and Shared Utilities.

A. Payment of Taxes. All real estate taxes, ad valorem taxes and special
assessment which become due and payable during the term of this

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

Agreement regarding the Premises occupied by Tenant are prorated between
Landlord and Tenant based on the areas occupied by each and are already included
and accounted for in the Rent payable by Tenant under Section 3 above.

B. Tenant Utilities. Except as provided below in subparagraphs C, D, and E,
Tenant shall be responsible to arrange for and pay for all utilities furnished
to the Premises and, at its cost, install separate meters for the utilities,
including but not limited to electricity, propane, gas, water, sewer treatment,
waste management services, telephone service, fiber optic service and any other
similar service required by Tenant.

C. Shared Utilities. To the extent that utilities are shared between Landlord
and Tenant, including lawn irrigation and a water well, the cost or
responsibility for those utilities shall be equitable shared by and between
Landlord and Tenant based on their respective uses in a fashion mutually
agreeable to the parties.

D. Relocation of Telephone and Data Lines. Landlord's telephone and data lines
located on the Premises shall be relocated to Landlord's adjacent property at
its cost promptly after execution of this Agreement whereupon Tenant at its cost
shall install its own telephone and data lines. Landlord will schedule the
relocation work in a fashion which will minimize disruption of service to
Tenant.

E. Installation of Propane Tank. Promptly after execution of this Agreement,
Landlord, at its sole expense, shall install a five-hundred (500) gallon propane
tank and appurtenances to serve the Premises. Tenant shall be responsible to pay
for propane required for its operations on the Premises.

14. Common Areas.

Because of the location of the Premises in relation to Landlord's adjacent
property, there is hereby established Common Areas within both the Premises and
within Landlord's adjacent property, which shall be shared by Landlord and
Tenant, including but not limited to motor vehicle entrance drives, driveways,
walkways and parking areas as generally depicted on the attached Exhibit "C."
The use of the Premises and the Common Areas by Tenant shall be subject to rules
and regulations promulgated by Landlord as set forth in Exhibit "D." Landlord
shall be responsible for maintenance of the Common Areas, including snow removal
and lawn care.

15. Nondisclosure Agreement.

In view of the fact that Landlord and Tenant will be in close proximity to each
other's facilities and in view of the use by Landlord and Tenant of Common Areas
and that they may possibly be exposed to each other's confidential information
or trade secrets, Landlord and Tenant shall execute a Mutual Confidential
Information and Nondisclosure Agreement ("NDA") at the time this Lease Agreement
is executed in substantially the same form as set forth in the attached Exhibit
"E." 



--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

16.

Compliance with Laws and Landlord's Rules and Policies. Each party covenants
throughout the term of this Agreement, at its own sole cost and expense, to
promptly comply with all laws, rules and regulations of all federal, state and
local governments which may be applicable to the Premises or the use or manner
of use of the Premises. Furthermore, Tenant shall comply with Landlord's Rules
and Policies as set forth in the attached Exhibit "D."

17.       Insurance. 

Prior to the commencement of this Agreement, Tenant shall provide satisfactory
evidence, by Certificate of Insurance, of the coverage outlined in the following
sections.



A.       Liability and Worker's Compensation Insurance.  Tenant shall,
throughout the term of this Agreement, at its sole cost and expense, maintain
insurance with respect to the Premises:

Commercial general liability insurance or self-insurance in an amount not less
than [**]2 combined single limit (CSL) each occurrence, with an annual aggregate
of [**]3 for Products/Completed Operations, and an annual aggregate of [**]4 for
all other losses, and excess liability insurance of [**]5 combined single limit
(CSL) each occurrence and aggregate.

Worker's Compensation insurance to meet statutory requirements and Employers
Liability in an amount not less than [**]6 each accident, [**]7 Disease - Policy
Limit and [**]8/SUP> Disease - Each Employee.

B.       Notice of Termination.  Each insurance policy shall be issued by an
insurance company of recognized standing reasonably acceptable to Landlord and
shall include Landlord as an additional named insured party. These policies
shall further provide that no cancellation or termination thereof or any
material modification thereof shall be effective except upon thirty (30) days
written notice to Landlord.

C.       Casualty; Landlord's and Tenant's Right to Terminate.  Landlord shall
have no duty to rebuild or replace any structure, building, or improvement
substantially damaged or destroyed by fire or other casualty on the Premises and
Landlord or Tenant in that event shall have the right to terminate this
Agreement without penalty unless Landlord and Tenant are able to reach an
agreement on how to modify the Rent and terms of this

_________________________
2 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
5 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
6 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
7 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
8 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

Agreement to reflect the damage or destruction and loss of use of the Premises
by Tenant. Moreover, Tenant agrees neither Landlord nor any of Landlord's
directors, officers, employees, or other agents will be liable for any injury,
loss, or damage to any personal property kept on the Premises by Tenant (whether
owned by Tenant or any third party) that is caused by fire, water, the elements,
burglary, theft, or any other cause. Landlord recommends Tenant obtain
appropriate insurance to cover said personal property any such injury, loss, or
damage.

18.

Waiver of Subrogation. Tenant hereby waives on behalf of its insurance carriers
any right of subrogation that may exist or arise against the other party to this
Agreement. Tenant shall cause the insurance companies issuing its insurance
policies with respect to the Premises to waive any subrogation rights that the
companies may have against Landlord, which waivers shall be specifically stated
in the respective policies.

19.

Notice. Any notice required or permitted to be given hereunder between Landlord
and Tenant shall be given in writing, by personal delivery, facsimile,
commercial courier or by certified mail as follows:



Tenant:

S & W Seed Company
ATTN: Chief Financial Officer
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

 

Landlord:

Pioneer Hi-Bred International, Inc.
ATTN: [**]9

All such notices shall be effective upon delivery, attempted delivery, or
refusal, whichever occurs first, at the address or addresses of the intended
recipient, as set forth above.

20.

Enter onto Premises. Upon oral or written notice to Tenant delivered no less
than twenty-four hours in advance (but without notice in emergencies), Landlord
and its authorized representatives may enter the Premises at all reasonable
times and, if required by Tenant, shall be accompanied by Tenant's employee.



21.

Tenant Access. During the term of this Agreement, Tenant shall have unlimited
access to Premises during the course of normal business hours which, for
purposes hereof, are 6 AM to 8 PM, Monday through Friday, and 7AM to 5PM on
Saturdays and Sundays, subject to Landlord's security procedures and protocols
existing for Landlord's adjoining property and the Common Areas which Tenant
shall observe and obey.



_________________________
9 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

22. Landlord's Waiver; Mechanic's Liens Prohibited.

With exception to the Landlord lien for rent arising under RCW 60.72.010,
Landlord shall and hereby does expressly waive and release any and all
contractual liens and security interests or constitutional and/or statutory
liens and security interests arising by operation of law to which Landlord might
now or hereafter be entitled on all Tenant's property which is now or hereafter
placed in or upon the Premises, except for judgment liens that may arise in
favor of Landlord. Tenant shall not allow any mechanic's lien or other similar
lien or claim to be asserted or filed against Landlord or the Premises and all
contractors, subcontractors, suppliers or other persons who furnish material or
labor, or who perform labor, upon the Premises are prohibited from filing or
asserting any such lien or claim against Landlord and the Premises.

23. Attorneys' Fees.

In the event of any dispute between Landlord and Tenant in any way related to
this Agreement, and whether involving contract and/or tort claims, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys'
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including any appeal and the enforcement of any judgment
or award), whether or not the dispute is litigated or prosecuted to final
judgment.



24. Child and Forced Labor Prohibition. Landlord (sometimes referred to herein
as "Pioneer") will not tolerate the use of child or forced labor, slavery or
human trafficking in any of its global operations and facilities. Pioneer will
not tolerate the exploitation of children, their engagement in unacceptably
hazardous work, or the trafficking, physical punishment, abuse, or involuntary
servitude of any worker. Pioneer expects its Tenant, and the suppliers and
contractors with whom Tenant does business, to uphold the same standards.

Tenant certifies that it is fully aware of the DuPont Principles on Child and
Forced Labor and Human Trafficking ("DuPont Principles") available under Respect
for People at http://www.pioneer.com/home/site/about/business/commitment/.
Tenant certifies that it does not and will not employ, directly or indirectly or
through a subcontractor, any person to perform services, provide product, or
manufacture or supply material for Pioneer who is under sixteen (16) years of
age, or eighteen (18) years of age in the case of hazardous services
(hereinafter "Child Labor"), in a manner contravening the DuPont Principles or
in violation of any relevant laws or regulations. 

Tenant certifies that the workers it uses, and will use, to produce product,
provide services, or manufacture or supply material are present
voluntarily. Tenant certifies that it and its suppliers of goods and services do
not and will not knowingly use prison, slave, human trafficked or forced labor
in contravention of the DuPont Principles or relevant laws and regulations.

Tenant understands that these certifications and undertakings are essential to
the Agreement. Tenant agrees to indemnify Pioneer and its parent company,
DuPont, and hold Pioneer and its parent company, DuPont, harmless with respect
to any violation of

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

relevant laws and regulations, or for any liability arising from the
contravention of the DuPont Principles, or non-compliance with this Section by
Tenant, its suppliers and contractors. Tenant also agrees that, in the event
that Pioneer determines that a violation of this Section has occurred, Pioneer
shall notify Tenant and Tenant shall immediately remedy the violation. In the
event that Pioneer determines that Tenant has not remedied the violation, then
Pioneer may terminate the Agreement immediately, and such termination shall be
with cause.

25. Criminal Background Checks and Escort Policy.

A. The Tenant shall perform criminal background checks on all employees prior to
working on a Pioneer site. The Tenant criminal background check program must
comply with the Fair Credit Reporting Act as well as all applicable Federal and
State laws. These criminal background checks shall determine if the employee has
been convicted of a felony or misdemeanor crime within the past seven (7) years
or has any known criminal convictions prior to the past seven (7) years. If the
Tenant finds that an employee has been convicted, the Tenant shall not allow
that employee to work on the Pioneer site unless approved, in writing, by
Landlord.

B. In the event of an emergency, an employee of the Tenant may temporarily work
on a Pioneer site only if the criminal background check is ongoing and the
Tenant employee is escorted by a Pioneer employee One Hundred (100) percent of
the time. If a security pass is not warranted, the employees of the Tenant shall
be required to comply with all Landlord escort policies.

26. General Provisions.

A. Governing Law. This Agreement shall be governed by the laws of the State of
Iowa and the parties hereto agree that venue shall be proper in any state or
federal court located within the State of Iowa.

B. Waiver. The waiver by either party hereto of any breach of any term,
covenant, or condition herein contained shall not be deemed to be a waiver of
any subsequent breach of the same or any other term, covenant or condition
contained herein. The acceptance of Rent hereunder shall not be construed to be
a waiver of any breach by Tenant of any term, condition or covenant of this
Agreement.

C. Remedies Cumulative. It is understood and agreed that the remedies herein
given to the parties hereto shall be cumulative, and the exercise of any one
remedy by Landlord or Tenant shall not be to the exclusion of any other remedy.

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

D. Successors and Assigns. The covenants and conditions herein contained shall
apply to and bind the heirs, successors, executors, administrators and assigns
and sublessees of all of the parties hereto. If Landlord or Tenant is comprised
of multiple parties, each of such parties hereto shall be jointly and severally
liable hereunder.

E. Entire Agreement. This Agreement, the exhibits herein referred to, and any
addendum executed concurrently herewith, including the NDA, are the final,
complete and exclusive agreement between the parties and cover in full each and
every agreement of every kind or nature, whatsoever, concerning the Premises and
Common Areas and all preliminary negotiations and agreements of whatsoever kind
or nature, are merged herein. Landlord has made no representations or promises
whatsoever with respect to the Premises and Common Areas, except those contained
herein, and no other person, firm or corporation has at any time had any
authority from Landlord to make any representations or promises on behalf of
Landlord, and Tenant expressly agrees that if any such representations or
promises have been made by others, Tenant hereby waives all right to rely
thereon. No verbal agreement or implied covenant shall be held to vary the
provisions hereof, any statute, law or custom to the contrary notwithstanding.
Unless otherwise provided herein, no supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by the parties.

F. Captions. The captions of paragraphs of this Agreement are for convenience
only, and do not in any way limit or amplify the terms and provisions of this
Agreement.

G. Partial Invalidity. If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

H. Authority. The Tenant warrants that the person executing this Agreement has
obtained or has the requisite corporate or other authority to do the same.

I. Approvals. Any consent or approval required hereunder shall not be
unreasonably withheld, conditioned or delayed by the party from whom such
consent or approval is requested unless this Agreement expressly provides
otherwise.

--------------------------------------------------------------------------------

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

J. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each party may execute a
facsimile or electronic counterpart signature page to be followed by an original
counterpart. Each such facsimile or electronic counterpart signature page shall
constitute a valid and binding obligation of the party signing such facsimile or
electronic counterpart.

K. Recording.  Neither Landlord nor Tenant will record this Lease; provided,
however, at the time of the execution of this Lease, the parties will also
execute the Memorandum of Lease attached as Exhibit "G", which Landlord will
cause to be recorded by the Auditor for Franklin County, Washington.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the day and year first above written.

S & W SEED COMPANY
TENANT

PIONEER HI-BRED INTERNATIONAL, INC.
LANDLORD

 

By: _______________________________

Print Name: ________________________

Print Title: _________________________

By: _______________________________

Print Name: ________________________

Print Title: _________________________

Date Signed: _______________________

Date Signed: _______________________

By: _______________________________

Print Name: ________________________

Print Title: _________________________

By: _______________________________

Print Name: ________________________

Print Title: _________________________

Date Signed: _______________________

Date Signed: _______________________

[Signature Page to Ground Lease]

--------------------------------------------------------------------------------



STATE OF __________________________

) ss.

COUNTY OF _________________________

I certify that I know or have satisfactory evidence that ____________________ is
the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the ______________________ of S&W SEED
COMPANY, a Nevada corporation, to be the free and voluntary act of such party
for the uses and purposes mentioned in the instrument.

DATED: ___________________________, 2014.

____________________________________

[PRINT NAME] ________________

NOTARY PUBLIC for the State of ________,
residing at ______________.

My appointment expires: ___________________.

STATE OF __________________________

) ss.

COUNTY OF _________________________

I certify that I know or have satisfactory evidence that ____________________ is
the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the ______________________ of PIONEER HI-BRED
INTERNATIONAL, INC., an Iowa corporation, to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.

DATED: ___________________________, 2014.

____________________________________

[PRINT NAME]

NOTARY PUBLIC for the State of ________,
residing at ______________.

My appointment expires: ___________________.

[Signature Page to Ground Lease]

--------------------------------------------------------------------------------